Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The claim amendments traverse the 112 rejections from the Office action dated 6/30/2021 and the 112 rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 12, 15-16, 21-25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Takahiro et al (CN205039787, “Takahiro”) in view of Seefeldt (US 6,627,954, “Seefeldt”).


 A flexible flat cable, comprising (Figs. 9-12, page 8, middle; flat cable 10 is bendable): 
a substrate, wherein the substrate is a single-layer substrate (Figs. 9-12, page 1, top; dielectric layer 202 is a single-layer substrate);
a first terminal (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which connects with the capacitive coupling conductive pattern 411E on the left side of Fig. 12 is a first terminal); 
and a second terminal (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which protrudes through the dielectric layer 202 on the right side of Fig. 12 is a second terminal); 
the substrate is insulating (Figs. 9-12, page 1, top; dielectric layer 202 is insulating), 
and the first terminal and the second terminal are disposed at a first end and a second end of the substrate respectively (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 on the left and right side of Fig. 12 are disposed at the respective first and second end of the dielectric layer 202), 
and are coupled with each other by a capacitor assembly (Figs. 9-12, page 9, middle, page 10, bottom; the first and second terminals are coupled with each other by the capacitive coupling conductive patterns 411E and 412E); 
wherein the capacitor assembly comprises: a first metal film disposed on the first surface of the substrate and coupled with the first terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises ; 
and a second metal film disposed on the second surface of the substrate and coupled with the second terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 412E disposed on a bottom surface of the dielectric layer 202 and is coupled with the second terminal); 
the first end of the substrate is provided with a first connector that is in matching connection with the first terminal (Figs. 9-12, page 11, middle; conductor 511 on the left side of Fig. 12 is a first connector that is provided on the dielectric layer 202 and is in matching connection with the first terminal); 
the second end of the substrate is provided with a second connector that is in matching connection with the second terminal (Figs. 9-12, page 11, middle; conductor 512 the right side of Fig. 12 is a second connector that is provided on the dielectric layer 202 and is in matching connection with the second terminal); 
the first connector comprises a first matching groove (Figs. 9-12, page 11, middle; conductor 511 includes a first matching groove or through-hole through the dielectric layer 212), 
the second connector comprises a second matching groove (Figs. 9-12, page 11, middle; conductor 512 includes a second matching groove or through-hole through the dielectric layer 212), 
the first terminal is disposed in the first matching groove in a matched mode (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which protrudes through the dielectric layer 212 on the left side of Fig. 12 is disposed in the , 
and the second terminal is disposed in the second matching groove in a matched mode (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which protrudes through the dielectric layer 212 on the right side of Fig. 12 is disposed in the second matching groove or through-hole through the dielectric layer 212 in a matched mode);
the first metal film is disposed between the first connector and the second connector (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive pattern 411E is disposed between the conductors 511 and 512); 
and the second metal film is disposed between the first connector and the second connector (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive pattern 412E is disposed between the conductors 511 and 512);
wherein the first metal film is directly coupled to the first terminal, and the second metal film is directly coupled to the second terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns 411E and 412E are directly coupled to the respective conductors 60); 
wherein the first terminal and the second terminal are not directly coupled to each other by a metal wire (Figs. 9-12, page 9, middle, page 10, bottom;  the respective conductors 60 are not directly coupled to each other by a metal wire), 
and the capacitor assembly is configured to transmit alternating current signals between the first terminal and the second terminal, and block a direct current from being transmitted between the first terminal and the second terminal Examiner’s note: the phrase “is configured to transmit alternating current signals between the first terminal and the second terminal, and block a direct current from being transmitted between the first terminal and the second terminal” is an intended use in an apparatus claim.  See MPEP 2114-II. Takahiro’s capacitor assembly has the ability to perform this claimed function.);
and wherein the first connector is configured to be coupled with a control board of a display panel, and the second connector is configured to be coupled with a printed circuit board of the display panel, to transmit a signal of the control board to the printed circuit board (Figs. 9-12, page 9, middle, page 10, bottom; the conductors 511 and 512 are able to be coupled with a control board of a display panel and with a printed circuit board, respectively. Examiner’s note: the phrase “is configured to be coupled with a control board of a display panel, and the second connector is configured to be coupled with a printed circuit board of the display panel, to transmit a signal of the control board to the printed circuit board” is an intended use in an apparatus claim. See MPEP 2114-II. Takahiro’s capacitor assembly has the ability to perform this claimed function. Fig. 6, page 8 middle; mounting circuit substrate 3B on the left side contains IC chips 5 and installation components 6, and is a control board, and mounting circuit substrate 3B on the right side contains IC chips 5 and installation components 6, and is a printed circuit board, and the flat cable 10 transmits a signal of the control board to the printed circuit board).
transmit alternating current signals between the first terminal and the second terminal, and block a direct current from being transmitted between the first terminal and the second terminal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for a capacitor to be configured to transmit alternating current signals between the first terminal and the second terminal, and block a direct current from being transmitted between the first terminal and the second terminal, since it was known in the art that the function of a capacitor is to transmit an AC signal and block a DC signal.  See Seefeldt, col. 1, lines 33-37.

Regarding claim 2, Takahiro discloses A flexible flat cable, comprising (Figs. 9-12, page 8, middle; flat cable 10 is bendable): 
a substrate, wherein the substrate is a single-layer substrate (Figs. 9-12, page 1, top; dielectric layer 202 is a single-layer substrate);
a first terminal (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which connects with the capacitive coupling conductive pattern 411E on the left side of Fig. 12 is a first terminal); 
and a second terminal (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which protrudes through the dielectric layer 202 on the right side of Fig. 12 is a second terminal); 
the substrate is insulating (Figs. 9-12, page 1, top; dielectric layer 202 is insulating), 
and the first terminal and the second terminal are disposed at a first end and a second end of the substrate respectively (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 on the left and right side of Fig. 12 are disposed at the respective first and second end of the dielectric layer 202), 
and are directly coupled with each other by a capacitor assembly (Figs. 9-12, page 9, middle, page 10, bottom; the first and second terminals are directly coupled with each other by the capacitor assembly);
wherein the first terminal and the second terminal are not directly coupled to each other by a metal wire (Figs. 9-12, page 9, middle, page 10, bottom;  the respective conductors 60 are not directly coupled to each other by a metal wire), 
and the capacitor assembly is configured to transmit alternating current signals between the first terminal and the second terminal, and block a direct current from being transmitted between the first terminal and the second terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns 411E and 412E are able to transmit alternating current signals between the first terminal and the second terminal, and block a direct current from being transmitted between the first terminal and the second terminal. Examiner’s note: the phrase “is configured to transmit alternating current signals between the first terminal and the second terminal, and block a direct current from being transmitted between the first terminal and the second terminal” is an intended use in an apparatus claim. See MPEP 2114-II. Takahiro’s capacitor assembly has the ability to perform this claimed function.). 
Takahiro does not specifically disclose a capacitor configured to transmit alternating current signals between the first terminal and the second terminal, and block a direct current from being transmitted between the first terminal and the second terminal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for a capacitor to be configured to transmit alternating current signals between the first terminal and the second terminal, and block a direct current from being transmitted between the first terminal and the second terminal, since it was known in the art that the function of a capacitor is to transmit an AC signal and block a DC signal.  See Seefeldt, col. 1, lines 33-37.

Regarding claim 3, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 2, above.
Takahiro discloses the capacitor assembly comprises: a first metal film disposed on a first surface of the substrate and coupled with the first terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 411E disposed on a surface of the dielectric layer 202 and is coupled with the first terminal); 
and a second metal film disposed on a second surface of the substrate and coupled with the second terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 412E disposed on a bottom surface of the dielectric layer 202 and is coupled with the second terminal).
 
Regarding claim 4, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 3, above.
 the first end of the substrate is provided with a first connector that is in matching connection with the first terminal (Figs. 9-12, page 11, middle; conductor 511 on the left side of Fig. 12 is a first connector that is in matching connection with the first terminal); 
the second end of the substrate is provided with a second connector that is in matching connection with the second terminal (Figs. 9-12, page 11, middle; conductor 512 the right side of Fig. 12 is a second connector that is in matching connection with the second terminal).  

Regarding claim 5, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 4, above.
Takahiro discloses the first connector comprises a first matching groove (Figs. 9-12, page 11, middle; conductor 511 includes a first matching groove or through-hole through the dielectric layer 212), 
the second connector comprises a second matching groove (Figs. 9-12, page 11, middle; conductor 512 includes a second matching groove or through-hole through the dielectric layer 212), 
the first terminal is disposed in the first matching groove in a matched mode (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which protrudes through the dielectric layer 212 on the left side of Fig. 12 is disposed in the first matching groove or through-hole through the dielectric layer 212 in a matched mode), 
and the second terminal is disposed in the second matching groove in a matched mode (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which protrudes through the dielectric layer 212 on the right side of Fig. 12 is disposed in the second matching groove or through-hole through the dielectric layer 212 in a matched mode);
the first metal film is disposed between the first connector and the second connector (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive pattern 411E is disposed between the conductors 511 and 512); 
and the second metal film is disposed between the first connector and the second connector (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive pattern 412E is disposed between the conductors 511 and 512).  

Regarding claim 6, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 2, above.
Takahiro discloses the capacitorPreliminary Amendment PCT Application No. assembly comprises a capacitor disposed within the substrate (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises patterns 411E and 412E which is a capacitor which is disposed within the dielectric layer 202) 
and conductive lines for connecting the first terminal and the second terminal directly to the capacitor (Figs. 9-12, page 11, top; conductive patterns 401E and 402E are conductive lines for directly connecting the first and second terminals to the capacitor).  


Takahiro discloses the capacitor assembly comprises: a first metal film disposed on a first surface of the substrate and coupled with the first terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 411E disposed on a surface of the dielectric layer 202 and is coupled with the first terminal); 
and a second metal film disposed on a second surface of the substrate and coupled with the second terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 412E disposed on a bottom surface of the dielectric layer 202 and is coupled with the second terminal); 
the capacitorPreliminary Amendment PCT Application No. assembly comprises a capacitor disposed within the substrate (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises patterns 411E and 412E which forms a capacitor disposed within the dielectric layer 202) 
and conductive lines for directly connecting the first terminal and the second terminal to the capacitor (Figs. 9-12, page 11, top; conductive patterns 401E and 402E are conductive lines for directly connecting the first and second terminals to the capacitor).  

Regarding claim 8, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 2, above.
 the capacitor assembly comprises: a first metal film disposed on a first surface of the substrate and coupled with the first terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 411E disposed on a surface of the dielectric layer 202 and is coupled with the first terminal); 
and a second metal film disposed on a second surface of the substrate and coupled with the second terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 412E disposed on a bottom surface of the dielectric layer 202 and is coupled with the second terminal); 
the first end of the substrate is provided with a first connector that is in matching connection with the first terminal (Figs. 9-12, page 11, middle; conductor 511 on the left side of Fig. 12 is a first connector that is in matching connection with the first terminal); 
the second end of the substrate is provided with a second connector that is in matching connection with the second terminal (Figs. 9-12, page 11, middle; conductor 512 the right side of Fig. 12 is a second connector that is in matching connection with the second terminal); 
the capacitorPreliminary Amendment PCT Application No. assembly comprises a capacitor disposed within the substrate (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 411E disposed within the dielectric layers 212, 202, 201 and 211) 
and conductive lines for directly connecting the first terminal and the second terminal to the capacitor (Figs. 9-12, page 11, top; conductive patterns 401E .  

Regarding claim 12, Takahiro discloses A display panel, comprising: a control board (Fig. 6, page 8, middle; mounting circuit substrate 3B on the left side contains IC chips 5 and installation components 6, and is a control board); 
a printed circuit board (Fig. 6, page 8, middle; mounting circuit substrate 3B on the right side contains IC chips 5 and installation components 6, and is a printed circuit board); 
and a flexible flat cable coupled between the control panel and the printed circuit board (Figs. 9-12, page 8, middle; flat cable 10 is bendable and is coupled between the left and right mounting circuit substrates 3B); 
the flexible flat cable comprises: 
a substrate, wherein the substrate is a single-layer substrate (Figs. 9-12, page 1, top; dielectric layer 202 is a single-layer substrate);
a first terminal (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which connects with the capacitive coupling conductive pattern 411E on the left side of Fig. 12 is a first terminal); 
and a second terminal (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which protrudes through the dielectric layer 202 on the right side of Fig. 12 is a second terminal); 
the substrate is insulating (Figs. 9-12, page 1, top; dielectric layer 202 is insulating), 
and the first terminal and the second terminal are disposed at a first end and a second end of the substrate respectively (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which protrudes through the dielectric layer 212 on the left and right side of Fig. 12 are disposed at the respective first and second end of the substrate), 
and are directly coupled with each other by a capacitor assembly (Figs. 9-12, page 9, middle, page 10, bottom; the first and second terminals are directly coupled with each other by the capacitor assembly which is formed by the capacitive coupling conductive patterns 411E and 412E and the conductive patterns 401E and 402E);
wherein the first terminal and the second terminal are not directly coupled to each other by a metal wire (Figs. 9-12, page 9, middle, page 10, bottom;  the respective conductors 60 are not directly coupled to each other by a metal wire), 
and the capacitor assembly is configured to transmit alternating current signals between the first terminal and the second terminal and block a direct current from being transmitted between the first terminal and the second terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns 411E and 412E are able to transmit alternating current signals between the first terminal and the second terminal and block a direct current from being transmitted between the first terminal and the second terminal. Examiner’s note: the phrase “is configured to transmit alternating current signals between the first terminal and the second terminal and block a direct current from being transmitted between the first terminal and the second terminal” is an intended use in an apparatus claim.  See MPEP 2114-II. Takahiro’s capacitor assembly has the ability to perform this claimed function.).
transmit alternating current signals between the first terminal and the second terminal and block a direct current from being transmitted between the first terminal and the second terminal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for a capacitor to be configured to transmit alternating current signals between the first terminal and the second terminal and block a direct current from being transmitted between the first terminal and the second terminal, since it was known in the art that the function of a capacitor is to transmit an AC signal and block a DC signal.  See Seefeldt, col. 1, lines 33-37.

Regarding claim 15, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 12, above.
Takahiro discloses wherein the capacitorPreliminary Amendment PCT Application No. assembly comprises a capacitor disposed within the substrate (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises patterns 411E and 412E which is a capacitor which is disposed within the dielectric layer 202) 
and conductive lines for connecting the first terminal and the second terminal directly to the capacitor (Figs. 9-12, page 11, top; conductive patterns 401E and 402E are conductive lines for connecting the first and second terminals directly to the capacitor).  


Takahiro discloses wherein the capacitor assembly comprises: 
a first metal film disposed on the first surface of the substrate and coupled with the first terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 411E disposed on a surface of the dielectric layer 202 and is coupled with the first terminal); 
and a second metal film disposed on the second surface of the substrate and coupled with the second terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 412E disposed on a bottom surface of the dielectric layer 202 and is coupled with the second terminal); 
the capacitorPreliminary Amendment PCT Application No. assembly comprises a capacitor disposed within the substrate (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises patterns 411E and 412E which is a capacitor which is disposed within the dielectric layer 202) 
and conductive lines for directly connecting the first terminal and the second terminal to the capacitor (Figs. 9-12, page 11, top; conductive patterns 401E and 402E are conductive lines for directly connecting the first and second terminals to the capacitor).  

Regarding claim 21, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 12, above.
 the capacitor assembly comprises: a first metal film disposed on the first surface of the substrate and coupled with the first terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 411E disposed on a surface of the dielectric layer 202 and is coupled with the first terminal); 
and a second metal film disposed on the second surface of the substrate and coupled with the second terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive patterns comprises pattern 412E disposed on a bottom surface of the dielectric layer 202 and is coupled with the second terminal).

Regarding claim 22, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 21, above.
Takahiro discloses the first end of the substrate is provided with a first connector that is in matching connection with the first terminal (Figs. 9-12, page 11, middle; conductor 511 on the left side of Fig. 12 is a first connector that is provided on the dielectric layer 202 and is in matching connection with the first terminal); 
the second end of the substrate is provided with a second connector that is in matching connection with the second terminal (Figs. 9-12, page 11, middle; conductor 512 the right side of Fig. 12 is a second connector that is provided on the dielectric layer 202 and is in matching connection with the second terminal).

Regarding claim 23, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 22, above.
 the first connector comprises a first matching groove (Figs. 9-12, page 11, middle; conductor 511 includes a first matching groove or through-hole through the dielectric layer 212), 
the second connector comprises a second matching groove (Figs. 9-12, page 11, middle; conductor 512 includes a second matching groove or through-hole through the dielectric layer 212), 
the first terminal is disposed in the first matching groove in a matched mode (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which protrudes through the dielectric layer 212 on the left side of Fig. 12 is disposed in the first matching groove or through-hole through the dielectric layer 212 in a matched mode), 
and the second terminal is disposed in the second matching groove in a matched mode (Figs. 9-12, page 9, middle; the portion of the bonding conductor 60 which protrudes through the dielectric layer 212 on the right side of Fig. 12 is disposed in the second matching groove or through-hole through the dielectric layer 212 in a matched mode);
the first metal film is disposed between the first connector and the second connector (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive pattern 411E is disposed between the conductors 511 and 512); 
and the second metal film is disposed between the first connector and the second connector (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive pattern 412E is disposed between the conductors 511 and 512).


Takahiro discloses the first connector is configured to be coupled with a control board of a display panel, and the second connector is configured to be coupled with a printed circuit board of the display panel, to transmit a signal of the control board to the printed circuit board (Figs. 9-12, page 9, middle, page 10, bottom; the conductors 511 and 512 are able to be coupled with a control board of a display panel and with a printed circuit board, respectively. Examiner’s note: the phrase “is configured to be coupled with a control board of a display panel, and the second connector is configured to be coupled with a printed circuit board of the display panel, to transmit a signal of the control board to the printed circuit board” is an intended use in an apparatus claim. See MPEP 2114-II. Takahiro’s capacitor assembly has the ability to perform this claimed function. Fig. 6, page 8 middle; mounting circuit substrate 3B on the left side contains IC chips 5 and installation components 6, and is a control board, and mounting circuit substrate 3B on the right side contains IC chips 5 and installation components 6, and is a printed circuit board, and the flat cable 10 transmits a signal of the control board to the printed circuit board).

Regarding claim 25, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 4, above.
Takahiro discloses the first metal film is in contact with both the first connector and the second connector (Figs. 9-12, page 9, middle, page 10, bottom; , 
and the second metal film is in contact with both the first connector and the second connector (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive pattern 412E is in contact with both the conductors 511 and 512), 
wherein the first connector is insulated from the first metal film and the second metal film (Figs. 9-12, page 9, middle, page 10, bottom; the dielectric layer 212 insulates the conductor 511 from the capacitive coupling conductive patterns 411E and 412E), 
and the second connector is insulated from the first metal film and the second metal film (Figs. 9-12, page 9, middle, page 10, bottom; Figs. 9-12, page 9, middle, page 10, bottom; the dielectric layer 212 insulates the conductor 512 from the capacitive coupling conductive patterns 411E and 412E).

Regarding claim 27, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 3, above.
Takahiro discloses the first metal film is directly coupled to the first terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive pattern  411E and the conductive pattern 401E is directly coupled to the first terminal), 
and the second metal film is directly coupled to the second terminal (Figs. 9-12, page 9, middle, page 10, bottom; the capacitive coupling conductive pattern  412E and the conductive pattern 402E is directly coupled to the first terminal).



Regarding claim 20, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 12, above.
Takahiro does not disclose PCT Application No. the display panel further comprises a display module, and the display module comprises a liquid crystal display module or an organic light-emitting diode display module.
Houdeau discloses the display panel further comprises a display module (Fig. 2, [0016], [0051]-[0052]; multi-element LED display modules are disposed on the circuit board 12 to form a display panel).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Takahiro’s cable, as modified by Seefeldt, with Houdeau’s LED module in order to provide the advantageous to have a display unit that is more compact, involves lower expenditure to produce and assemble and could possibly be included in chip cards, as suggested by Houdeau at [0007].
Komanduri discloses the display module comprises a liquid crystal display module or an organic light-emitting diode display module (Fig. 3A, [0061]; the LED’s are organic).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Takahiro’s cable, as 

Claim 26 is rejected under 103 over Takahiro in view of Seefeldt as applied to claim 5, above, in view of Takahashi et al. (US 2013/0316587, “Takahashi”).

Regarding claim 26, Takahiro in view of Seefeldt discloses the claimed invention as applied to claim 5, above.
Takahiro does not disclose the first end of the substrate is partially inserted into the first matching groove together with the first terminal, and the second end of the substrate is partially inserted into the second matching groove together with the second terminal.
Takahashi discloses an end of the substrate is partially inserted into the first matching groove together with a terminal (Figs. 1, 3, [0061]; an end of the card board 55 together with a terminal 57 is partially inserted into a matching insertion groove 16).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Takahiro’s cable, as modified by Seefeldt, by replacing the connector at each end of the substrate with Takahashi’s substrate with a terminal partially inserted into the matching insertion groove in order to provide a connector to which a thin plate-like connecting object such .


Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same grounds of rejection applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723.  The examiner can normally be reached on Tu-Thurs 6am-6pm, alt M 6am-2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STANLEY TSO/Primary Examiner, Art Unit 2847